DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed 04/19/2021, with respect to the rejection(s) of claim(s) 1-8, 11-17, 19, 20 under 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
In claim 3, the feature “wherein the rule is such that, for a case of non-codebook based precoding and reciprocity based transmission, the power scaling ratio is 1”, is not disclosed by the applicant’s specification. The applicant’s specification fails to disclose the feature “for a case of non-codebook based precoding and reciprocity based transmission, the power scaling ratio is 1” (Emphasis Added). 
In claims 4, 13, the feature “wherein the rule is such that, for a case of non-codebook based precoding, the power scaling ratio is 1” is not disclosed by the applicant’s specification. The applicant’s specification fails to disclose the feature “for a case of non-codebook based precoding based transmission, the power scaling ratio is 1” (Emphasis Added). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.213 V15.1.0 (2018-03) (Release 15), hereinafter referred as “3GPP” in view of Zhang et al. (Pub No.: 2019/0140729).
Regarding claim 1, the 3GPP discloses a User Equipment, UE, comprising:
processing circuitry configured to:
derive a power P (see transmit power in section 7) to be used for uplink power control for a physical uplink shared channel transmission (see section 7 Uplink Power Control; determines the transmit power of the different uplink physical channels or signals); and
determine a power scaling ratio to apply to the power P before splitting the scaled power P equally across a set of antenna ports, the set of antenna ports being antenna ports on which the physical uplink shared channel transmission is transmitted with non-zero power (see section 7.1-7.1.1; For PUSCH, a UE first scales a linear value of the transmit power on UL BWP…, by the ratio of the number of antenna ports with a non-zero PUSCH transmission to the number of configured antenna ports for the transmission scheme. The resulting scaled power is then split equally across the antenna ports on which the non-zero PUSCH is transmitted.).
However, the 3GPP does not explicitly disclose the feature wherein the power scaling ratio being determined according to a rule that depends on whether the UE is utilizing codebook based transmission or non-codebook based transmission for the physical uplink shared channel transmission.
the power scaling ratio being determined according to a rule that depends on whether the UE is utilizing codebook based transmission or non-codebook based transmission for the physical uplink shared channel transmission (Zhang et al. see abstract; fig. 12a; fig. 14, step 1404; para. 0113-0118, 0121; a table 1200 indicating PUSCH-to-PT-RS EPRE ratio and associated PT-RS power boosting based on a transmission scheme, in accordance with some aspects. In some aspects, the UE can use the following transmission schemes: a codebook-based transmission scheme or a non-codebook-based transmission scheme. In para. 0121, …At operation 1406, a PT-RS power boosting factor is determined based on the transmission coding scheme and the PUSCH-to-PT-RS EPRE ratio (e.g., based on Table 1300 or 1350).). In other words, the EPRE ratio and/or the PT-RS power boosting is determined according to a rule based on the transmission scheme such as non-codebook, codebook, fully coherent, partial coherent or non-coherent transmission as shown in fig. 12a.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the 3GPP and to implement with the feature or teaching as disclosed by Zhang et al. to determine a power ratio according to a rule of a transmission scheme such as non-codebook, codebook, fully coherent, partial coherent or non-coherent transmission.
The motivation would be to improve transmission efficiency.
Claim 11 is rejected similarly to claim 1.
Regarding claim 19, the 3GPP discloses a method implemented in a User Equipment, UE, the method comprising: 
deriving a power P (see transmit power in section 7) to be used for uplink power control for a physical uplink shared channel transmission (see section 7 Uplink Power Control; determines the transmit power of the different uplink physical channels or signals); 
determining a power to be used for a set of antenna ports based on the power P, wherein the determined power further includes scaling the power P by a ratio, the set of antenna ports being antenna ports on which the physical uplink shared channel transmission is transmitted with non-zero power (see section 7.1-7.1.1; For PUSCH, a UE first scales a linear value of the transmit power on UL BWP…, by the ratio of the number of antenna ports with a non-zero PUSCH transmission to the number of configured antenna ports for the transmission scheme.); and Page 6 of 8Attorney Docket No. P074595US03 IPRL PU-USA 
equally dividing the determined power across the set of antenna ports on which the physical uplink shared channel transmission is transmitted with non-zero power (see section 7.1-7.1.1; The resulting scaled power is then split equally across the antenna ports on which the non-zero PUSCH is transmitted.), 
However, the 3GPP does not explicitly disclose the feature wherein the power is determined according to a rule that depends on a capability of the UE in terms of full coherence, partial coherence, or non-coherence transmission and wherein the power further includes power scaling ratio is determined in dependence on whether the UE is utilizing codebook based transmission or non- codebook based transmission for the physical uplink shared channel transmission.
Zhang et al. from the same or similar fields of endeavor disclose the feature wherein the power is determined according to a rule that depends on a capability of the UE in terms of full coherence, partial coherence, or non-coherence transmission and wherein the power further includes power scaling ratio is determined in dependence on whether the UE is utilizing codebook based transmission or non- codebook based transmission for the physical uplink shared channel transmission (Zhang et al. see abstract; fig. 12a; fig. 14, step 1404; para. 0113-0118, 0121; a table 1200 indicating PUSCH-to-PT-RS EPRE ratio and associated PT-RS power boosting based on a transmission scheme, in accordance with some aspects. In some aspects, the UE can use the following transmission schemes: a codebook-based transmission scheme or a non-codebook-based transmission scheme. In para. 0121, …At operation 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the 3GPP and to implement with the feature or teaching as disclosed by Zhang et al. to determine a power ratio according to a rule of a transmission scheme such as non-codebook, codebook, fully coherent, partial coherent or non-coherent transmission.
The motivation would be to improve transmission efficiency.
Regarding claims 2, 12, Zhang et al. discloses the feature wherein the UE further comprises an interface, and the processing circuitry is further configured to transmit, via the interface, the physical uplink shared channel transmission using the set of antenna ports (Zhang et al. see fig. 12a; fig. 14, step 1406; para. 0113-0117, 0121, 0122).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the 3GPP and to implement with the feature or teaching as disclosed by Zhang et al. to include an transmitting interface for uplink shared channel communication using set of antenna ports.
The motivation would be to improve transmission efficiency.
Regarding claim 17, the 3GPP discloses the feature wherein the power scaling ratio is derived as a function depending on: a capability of the UE in terms of full coherence, partial coherence, or non-coherence transmission; a number of antenna ports, in the set of antenna ports, on which a non-zero physical uplink shared channel is transmitted; a number of antenna ports, in the set of antenna ports, and/or a number of antenna ports, in the set of antenna ports, at the UE  (3GPP TS 38.213 V15.1.0, section 7.1- 7.1.1).

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application. 

Allowable Subject Matter
Claims 5-8, 14-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if: 1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and 2) File e-Terminal Disclaimer to overcome the Double Patenting Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko et al. (Pub No.: 2011/0310994) is a show system which considered pertinent to the claimed invention.
Ko et al. discloses a data transmission method in a multiple antenna system is provided. The method includes: defining a codebook including at least one precoding matrix composed of a plurality of rows and columns, wherein the codebook is at least one of a first type in which all elements of the precoding matrix are non-zero elements, a second type in which any one column of the precoding matrix includes non-zero element and the remaining columns include at least one zero element, and a third type in which all columns of the precoding matrix include at least one zero element; precoding an input symbol by using the defined codebook; and transmitting the precoded symbol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/               Primary Examiner, Art Unit 2464